UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-12 U.S. RARE EARTHS, INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): þ No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: U.S. RARE EARTHS, INC. 5600 Tennyson Parkway, Suite 190 Plano, TX 75024 Notice of the 2013 Annual Meeting of Stockholders Dear Stockholder: On behalf of your Board of Directors of U.S. Rare Earths, Inc., you are cordially invited to attend the 2013 Annual Meeting of Stockholders to be held on November 14, 2013 at 1:00 p.m. Central Time at the Marriott Legacy Town Center, 7121 Bishop Road, Plano, TX 75024, Telephone No. 972-473-6444.This Notice and accompanying Proxy Statement replaces the Notice and Proxy Statement previously mailed to you. You should send in a new proxy card. If the Company does not receive a new proxy card from you, you will lose your vote on proposal 4, as former proposal 4 has now been divided into two proposals, 4 and 5. Absent a revocation, any previously submitted proxy cards will be voted as directed on the remaining proposals. Proposals: 1.
